In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________
           No. 02-22-00287-CV
      ___________________________

   IN THE INTEREST OF S.B., A CHILD




   On Appeal from the 231st District Court
           Tarrant County, Texas
       Trial Court No. 231-604940-16


Before Wallach, J.; Sudderth, C.J.; and Walker, J.
      Per Curiam Memorandum Opinion
                            MEMORANDUM OPINION

       Appellant J.B., proceeding pro se, attempts to appeal from an “Order Denying

Motion to Disqualify or Recuse Trial Court” signed by the presiding judge of the

Eighth Administrative Judicial Region. See generally Tex. R. Civ. P. 18a. We notified

J.B. of our concern that we lack jurisdiction over this appeal because the presiding

judge’s order did not appear to be a final judgment or appealable interlocutory order.

We cautioned him that unless he or any party desiring to continue the appeal filed a

response showing grounds for continuing the appeal, we would dismiss it for want of

jurisdiction. See Tex. R. App. P. 42.3(a), 44.3.

       J.B. filed a response asserting that the presiding judge’s order was a final

judgment. He bases this assertion on Texas Civil Procedure Rule 18a’s language,

which states that an order granting a motion to recuse “is final and cannot be reviewed

by appeal, mandamus, or otherwise.” Tex. R. Civ. P. 18a(j)(1)(B). J.B. argues that if an

order granting a recusal motion is “a Final Judgment,” an order denying a recusal

motion “is also a Final Judgment.” Rule 18a does not support his assertion.

       Rule 18a(j) provides that an order denying a motion to recuse “may be

reviewed only for abuse of discretion on appeal from the final judgment.” Tex. R. Civ.

P. 18a(j)(1)(A). An order denying a recusal motion is not a final judgment or an

appealable interlocutory order. Thayer v. Thayer, Nos. 02-14-00025-CV, 02-14-00026-

CV, 2014 WL 982433, at *1 (Tex. App.—Fort Worth Mar. 13, 2014, no pet.) (per

curiam) (mem. op.); see also Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001)

                                             2
(stating that generally, a judgment is final when it either (1) actually disposes of every

pending claim and party or (2) clearly and unequivocally states that it finally disposes

of all claims and all parties).

       An order denying a motion to disqualify, on the other hand, “may be reviewed

by mandamus and may be appealed in accordance with other law.” Tex. R. Civ. P.

18a(j)(2). However, there is no “other law” permitting this interlocutory appeal of the

order denying J.B.’s disqualification motion. See In re D.B., No. 02-21-00248-CV,

2021 WL 5028437, at *1 (Tex. App.—Fort Worth Oct. 28, 2021, no pet.) (mem. op.)

(citing Gore v. Gore, No. 05-13-01025-CV, 2014 WL 1018650, at *1 (Tex. App.—

Dallas Mar. 17, 2014, no pet.) (mem. op.)); see also Tex. Civ. Prac. & Rem. Code Ann.

§ 51.014 (providing for interlocutory appeal of certain orders, which do not include

orders on motions to disqualify).

       This court has appellate jurisdiction over appeals from final judgments and

from interlocutory orders that the Texas Legislature has specified are immediately

appealable. Lehmann, 39 S.W.3d at 195. The presiding judge’s order is not a final

judgment or appealable interlocutory order. Accordingly, we dismiss the appeal for

want of jurisdiction. See Tex. R. App. P. 42.3(a), 43.2(f).



                                                        Per Curiam

Delivered: September 29, 2022



                                             3